DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Pececnik (US 9,327,186).
The patent to Pececnik (US 9,327,186) discloses a wagering system Fig. 1 comprising a physical roulette wheel 204; a source of multiple drop balls Fig. 2, 100, 110, 112; and a selection system that selects a single 114,115, 116, 118, 120 selects a single drop ball from a roulette ball storage area 106, 108 for use in a roulette wagering event, col. 7, lines 36-49.  The roulette storage area 106, 108 storing a first roulette ball of a first color 110 in a first accessible area 106 and storing a second roulette ball of a second color 112 in a second area 108, col. 4, lines 34-38 and col. 7, lines 36-49.  A processor having a random number generator, wherein the processor is configured to cause the selection system to randomly select either the first roulette ball 110 or the second roulette ball 112 for use in a single event 
	In claim 1, lines 21-25 the recitations “side bet wagers are forfeit when the second roulette ball is the selected ball; side bet wagers are forfeit when the first roulette ball is the selected ball and the number position on the roulette wheel does not match the side bet number; and side bet wagers are resolved at first odds when the first roulette ball is the selected ball and the number position on the roulette wheel matches the side bet number” are game rules.
	Furthermore, the entire recitations in claims 2 -5 including “wherein the side bet number is selected based on a straight bet placed on a numbered position prior to conclusion of the period”, “wherein the player can change the side bet number after the side bet number is selected and prior to conclusion of the period”, “wherein the side bet number if randomly selected prior to conclusion of the period” and “wherein the player can change the side bet number after the side bet number is selected and prior to conclusion of the period” are game rules.
	In game apparatus claims, only the claimed limitations having physical structure (e.g. “a physical roulette wheel”, “a source of multiple drop balls”, “a roulette ball storage area”, “a first roulette ball of a first color”, etc.) are given patentable weight.  Game rules, however, have no physical structure per se.  Thus, game rules have no limiting affect in game apparatus claims.  See Ex parte Clarke, 50 PQ 525, and In re Shao Wen Yuan, 1951 CD 286.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pececnik (US 9,327,186).
In regard to claims 6 and 7, Pececnik recites “The wagering system may have the processor configured to provide different weighted probabilities between the first color ball and the second color ball at rates of weighted probabilities between 8:1 and 25:1.  The wagering system may have the processor provide different weighted probabilities between the first color (standard color) ball and the second color (bonus) ball”, col. 6, lines 39-45.  Pececnik also recites “The at least one processor may be programmed to: accept a wager from a player;  randomly select a multiplier from a group of fixed multipliers indicated by different color balls that may be injected onto the spinning wheel for a payout on the wager;  randomly generate a number and associated color ball within a range of numbers and associated color balls; resolve the wager by determining the roulette event outcome and whether the randomly generated number provides a bonus ball for player who have made the side bet wager;  authorize payment of a payout to the player, an amount of the payout being equal to an amount of the winning wager multiplied by any bonus provided by the occurrence of the bonus ball”, see col. 8, lines .  Also see, col. 9, lines 4-13.  These probabilities or multipliers are clearly odds, and determining exactly what odds to assign to specific numbers within a range of numbers (e.g. “first odds for one set of side bet numbers among the plurality of side bet numbers”, “second odds for at least for at least one side bet number among the plurality of side bet numbers not among the one set of side bet numbers”, “the second odds being higher than the first odds”, etc.) would have been an obvious casino gaming design choice determined by casino revenue and profit.
In claim 7, lines 37-39, the recitation “side bet wagers are forfeit when either the first roulette ball or the second roulette ball………………does not match any side bet number among the plurality of side bet numbers” is a game rule, and which has no limiting affect in game apparatus claims.  See above.
Concerning claims 8-11, Pececnik further comprises a display 140, Fig. 3 that includes an outcome area 144, 146 displaying the number and color of the current round of the game or roulette, see col. 10, lines 42-62.  The recitations in claims 8-11 including “wherein the plurality of side bet numbers are not displayed until after the period but before conclusion of the roulette wagering event”, “wherein the plurality of side bet numbers are displayed at conclusion of a first animation sequence”, “wherein the first odds, the second odds, the third odds and the fourth odds are not displayed until after the plurality of side bet numbers are displayed” and “wherein the first odds, the second odds, the third odds and the fourth odds are displayed at conclusion of a second animation sequence” are considered intended use/functional language limitations.  While features of an apparatus claim may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 seems grammatically incorrect.  Correction is required.
Claim 8-11 all recite “displayed”.  However, there is no positive recitation of “a display” in claim 7.  Correction is required.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl